Order entered December 10, 2015




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01181-CV

                      IN THE INTEREST OF P.M.K., MINOR CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-51588-2015

                                            ORDER
       In response to the Court’s November 30, 2015 order concerning the appellate record,

appellant has filed a letter informing us he has paid the fee for the clerk’s record and has left

unreturned messages for one of the three court reporters who reported a portion of the

proceedings designated to be included in the reporter’s record. Appellant asks we grant an

additional thirty-five days for the record to be filed. We GRANT appellant’s request to the

extent we ORDER Collin County District Clerk Yoon Kim to file the record no later than

December 21, 2015. Further, we ORDER Indu Bailey, as the Official Court Reporter of the

219th Judicial District Court, to coordinate with the other reporters and ensure appellant is

informed of the cost of all records he has requested so that payment may be made and those

records filed no later than January 19, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Mr. Kim, Ms. Bailey,

and the parties.

                                                         /s/   CRAIG STODDART
                                                               JUSTICE